Dissenting Opinion by
Judge Mencer :
I respectfully dissent.
In August 1974, the employer and employee agreed that total disability payments would be paid to the employee from December 6, 1972 through January 1, 1974. This agreement, standing alone, would certainly be valid under The Pennsylvania Workmen’s Compensation Act (Act), Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §1 et seq., since there is no dispute *528that claimant received the proper amount, per week, as provided for in the Act.
The clause in the agreement providing that the question of disability after January 1, 1974 shall be open does not, in any way, alter the period of time during which compensation shall be payable. Agreeing to place the question of continuing disability at issue is implicit in all compensation agreements, since the employer may, at any time, petition for modification, termination, or suspension of benefits, and the employee may, at any time, petition for modification of benefits. Thus, here, employer and employee have agreed to allow the question of future disability to be litigated.
I would, therefore, hold that the agreement was valid, except for the interest and penalties provision, reverse the Board’s order granting benefits, and remand for a computation of interest and for further proceedings before the referee, with the burden upon claimant of proving continuing disability beyond January 1,1974.